Title: From John Adams to John Penn, 28 April 1776
From: Adams, John
To: Penn, John


     
      Dear Sir
      Philadelphia April 28. 1776
     
     This Morning I had the Pleasure of receiving yours of April 17th: for which I think myself much obliged to you.
     The Account you give of the Temper and Sentiments of the People in Virginia and Carolina, and their general Inclination to those Measures which will be absolutely necessary for the Preservation of their Liberties is very encouraging.
     I cannot Sufficiently admire the Spirit and Valour of the Gentlemen of North Carolina. May Heaven reward them for their Magnanimity, by establishing a free Constitution, for their Children. And I know of no greater Reward in this Life.
     Cornwallis and Clinton will receive their Defects from your Climate, in due Time, if you only block them up. Boston was a better Place to live in, upon Salt Provisions without Vegetables, than Carolina or Virginia. Crush them however, at once, if you can.
     The Baseness and Cruelty of your Enemies dont Surprise me. They are all alike, in general, at least, through the Continent abandoned to a reprobate Sense.
     You tell me that all Fondness for the King and Nation is gone. This is the Effect of the late Act of Parliament every where.
     In a letter from my own Colony I am told, that “the Jurors refuse to Serve, because the Writs are in the Kings Name” and in another, from the Speaker of the House in these Words “We are at present engaged in forming a Bill for disusing the Kings Name in all Acts, Commissions, and Law Processes.”
     You know Sir, that I have but a Single Vote, but you may always depend upon that, for affording your Colony all the Assistance, She can reasonably desire, according to your Request.
     Rejoice to hear that you are forming a Constitution, but it is whispered here that, altho you are unanimous for instituting a Government, you are divided about the Form. For Gods sake teach one another Patience, and Forbearance. The Majority must govern in Committees and Assemblies. There is—there can be no other Rule. And when a Measure is carried, it becomes the Duty of the Minority, not only to acquiese, but heartily to join in promoting it.
     I hope thatt all the Colonies will make the Judges independent—but Governers, should be chosen now and then—for their good as well as that of the People.
     You say I may expect a popular Form of Government: But the Degrees of Popularity in a Government are so various that I can form no probable Conjecture, what it will be from the Expression. It is much to be wished that the Elections of Representatives, in every Colony might be annual. Those of Councillors, Governors, and other great officers of state may be triennial or Septennial—But the Representatives ought to account for their Conduct, once a Year.
     I have great Expectations from the Wisdom, Virtue, and Valour of North Carolina, and beg to be informed minutely of your Constitution as soon as it is formed.
     Mr. Long may depend upon my Vote, from your and Mr. Hewes’s Recommendation, if there is no just Objection in the Way which I am not aware of.
     My respectfull Compliments to my Country man Mr. Hooper. Tell him, I am very sorry for his Misfortune. But in Such a Time as this, Losses, which at another would be vexatious, are Trifles, and rather animate a Man to his Duty, and indeed gratify his Pride. You know too well the Avocations and Interruptions We have here, to need any Apology for this scroll. Believe me to be with much Respect, sir your very humble servant,
     
      John Adams
     
    